EXAMINER’S COMMENT
Drawing Informalities
MPEP 1302.05 states “Where an application otherwise ready for issue requires correction of the drawing, the application is processed for allowance in the Technology Center and then forwarded to the Office of Data Management. Any papers subsequently filed by the applicant, including replacement drawings, are matched with the application file. If the drawings that are received are still not acceptable for publishing, the Office will mail a "Notice to File Corrected Application Papers," giving the applicant a time period in which to file the corrected drawings”. In accordance with form paragraph 06-43 (“Drawings contain informalities, case allowable”) the examiner notes that the drawings filed on 06/08/2021 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance. 
The drawings are objected to because according to PCT rule 11.13 (a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings; and (c) The scale of the drawings and the distinctness of their graphical execution shall be such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty. In this instance, figures 1-21 and 23 use colorings and figure 22 is unreadable as is, such that a reproduction would not enable all the details to be distinguished.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
will not be held in abeyance.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Halpern on 05/26/2021.

The application has been amended as follows:
Claim 1, line 15, "portion" has been replaced with --portions--.
Claim 1, line 16, "portion” has been replaced with --portions--.
Claim 1, line 18, "pawl" has been replaced with --pawls--.
Claim 1, line 23, "pawl (108P) thereby" has been replaced with --pawls (108P) thereby--.
Claim 1, line 23, "pawl (108P) with" has been replaced with --pawls (108P) with--.
Claim 1, line 73, "at corresponding" has been replaced with --at a corresponding--.
Claim 1, line 76, "said pawl" has been replaced with --said first pawl--.
Claim 1, line 91, "portion" has been replaced with --portions--.
Claim 1, line 127, "preselection of the" has been replaced with --preselection of a--.
Claim 8, line 4, "third gear" has been replaced with --a third gear--.
Claim 10, line 2, "110A" has been replaced with --(110A)--.
Claim 10, line 4, "third gear" has been replaced with --a third gear--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658